DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/20 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the claim amendments and remarks, received on 8/5/20, the previous 112f interpretations are removed. Specifically, the claim limitations have either been removed, or amended to include sufficient structure for performing the claimed function.  However, new 112f interpretations are applied (see below). 
Regarding the amended claims and remarks, the previous 112b rejections are withdrawn. However, new rejections are entered to address the claim amendments.
Based on the amended claims, the previous prior art rejection has been modified to address the claim amendments.
Claim Status
Claims 1-23 are pending.
Drawings
The examiner notes that in [4] of the instant specification that applicants identify figure 15 as prior art.  Therefore, Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “smear preparing apparatus that prepares” of lines 2-3 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “smear preparing apparatus that prepares” of line 2-3 of claim 1 invokes 112f as it uses a generic placeholder “apparatus”, is modified by function, and is not preceded or modified by structure.  The specification recites the preparing apparatus 10 in [11, 14, 16, 17] of the instant specification and in figures 1, 3.  The specification in [16] also recites a large amount of features including stain chambers, transfer unit, cleaning chambers, drying chambers, blowers, supplies, printers, a smearer, a dryer, and storage, but only shows these structures as black boxes or as an arrow pointing to a general combination of structures in figures 1 and 3.  However, the specification does not clearly correlate or clearly describe that the preparing apparatus is defined by specific structures.  Therefore, it is unclear what structure applicants are attempting to recite as defining the preparing apparatus. Further, it is unclear what structures would or would not meet the claimed limitations. For purposes of examination, the examiner will 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20,  and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation : the “smear preparing apparatus that prepares” of lines 2-3 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites the preparing apparatus 10 in [11, 14, 16, 17] of the instant specification and in figures 1, 3.  The specification in [16] also recites a large amount of features including stain chambers, transfer unit, cleaning chambers, drying chambers, blowers, supplies, printers, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-14 are rejected based on further claim dependency.
As to “the controller of the smearing preparing apparatus” of claim 2, it is unclear what is attempting to be referred to.  The smearing preparing apparatus is never described as having a controller, and previously on the smear transporting apparatus is what is recited as having a controller.  Therefore, this limitation has insufficient antecedent basis and is unclear. 
Regarding “the image capture part” of claims 3, 4, and 9, this limitation is unclear as no image capture part has previously been recited. Therefore, there is insufficient antecedent basis and the claim is unclear.  
As to claim 9, it is unclear what is being recited in the last clause of the claim. Specifically, in lines 6-7 the image capture part captures an image when the slide is held by the transfer part, but the last clause states that it is then determined whether the transfer part is holding the slide on the basis of the image.  If the transfer part is holding the slide (lines 6-7), then what is being determined in the last clause?  How could it be determined that the transfer part is not holding the slide based on the image (last clause) if the transfer part is holding the slide (lines 6-7)?  It is unclear what or how the determination is made in the last clause since it is already required that the transfer part is holding the slide, and it is unclear how a different determination could be made.
As to claim 20, it is unclear what is being recited in the last clause of the claim. Specifically, in lines 6-7 the image capture part captures an image when the slide is held by the transfer part, but the last clause states that it is then determined whether the transfer part is holding the slide on the basis of the image.  If the transfer part is holding the slide (lines 6-7), then what is being determined in the last clause?  How could it be determined that the transfer 
Regarding lines 3-4 of claim 22, it is unclear how a chamber alone can smear a slide.  Specifically, the “smear preparation part” was previously interpreted under 112f.  Applicants have now recited the further structure of the chamber, thereby avoiding an interpretation under 112f.  However, a chamber alone cannot perform the function of “smearing a sample on a slide” and it is unclear what applicants are intending to define by this. The examiner suggests that the structure that is smearing the sample on the slide is clearly recited.
As to line 7 of claim 22, it is unclear what a smear transporting apparatus is describing. Specifically, what structure defines the smear transport apparatus?  Is there a container and at least some type of transport mechanism?
Regarding lines 7-8 of claim 22, it is unclear what is attempting to be required.  A controller alone cannot determine identification information without further structure.  Is some type of imager required that provides the controller the imaged/read identification information?
Claim 23 is rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara, T (US 20140093424; already of record; hereinafter “Asahara”) in view of Nakaya, M (US 20070148046; hereinafter “Nakaya”; already of record).
As to claim 1, Asahara teaches a smear system (Asahara; Fig. 1) comprising: a smear preparing apparatus that prepares a smear slide on which a sample is smeared (Asahara teaches a smear preparation device 2; [59] Fig. 1); a smear container capable of holding a plurality of smear slides prepared by the smear preparing apparatus (Asahara teaches container 52/61/62, which holds slides after preparation by smear preparation device. Asahara teaches a gripper 22/31/33 which places smear slides into container  52/61/62; [76, 83] Fig. 1, 3, 4, 6, 7, 9, 23); and a smear transporting apparatus that transports the smear slide accommodated by the smear container to a smear-image capture apparatus (this apparatus is defined by the structure recited further in the claim), wherein the smear transporting apparatus 
Note: Claims 1-23 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.	
Although Asahara teaches that ID information is on the slide (Asahara; [59]), Asahara does not specifically teach an identification-information acquisition part comprising an imaging device or a code reader that acquires identification information on whether image capturing by 
As to claim 2, modified Asahara teaches the smear system according to claim 1, wherein the controller of the smear preparing apparatus is further programmed to control an identification-information providing part that provides the identification information on the slide (Asahara teaches the information printed to the slide; [59]). 
Although Asahara teaches that ID information is printed on the slide (Asahara; [59]), if it is deemed that Asahara does not specifically teach a printer, then Nakaya teaches the analogous art of a slide smear device (Nakaya; Fig. 1, 2) with a printer (Nakaya teaches a barcode reader 420 which reads the printed barcode on the slide [55, 56, 58, 59, 86-88, 94] provided from the printing device [34, 35], where the barcode is read while being transported to the imaging device).  It would have been obvious to one of ordinary skill in the art to have 
As to claim 3, modified Asahara teaches the smear system according to claim 1, wherein the smear transfer part transfers the smear slide to the smear-image capture apparatus if the image of the smear slide captured by the image capture part includes identification information indicating that the image capturing by the smear-image capture apparatus is necessary (Asahara teaches the smear transfer part; see claim 1 above. Further, “if” the image includes information does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 4, modified Asahara teaches the smear system according to claim 1, wherein the smear transfer part transfers the smear slide to the smear-image capture apparatus if the image of the smear slide captured by the image capture part does not include identification information indicating that the image capturing by the smear-image capture apparatus is unnecessary (Asahara teaches the smear transfer part; see claim 1 above. Further, “if” the image includes information does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 5, modified Asahara teaches the smear system according to claim 1, wherein the identification information includes sample identification information for identifying a sample (Asahara; [59]. The examiner notes that what the information includes does not define the structure since the sample and identification information is not positively recited as part of the 
As to claim 6, modified Asahara teaches the smear system according to claim 1 (see above), wherein the identification-information acquisition part acquires the identification information while the smear transfer part is holding the smear slide after picking the smear slide from the smear container (The modification of Asahara to include the barcode reader of Nakaya has already been discussed above.  Nakaya teaches that the ID is read by the barcode reader 420 while being held by the gripper/transfer part 415; Fig. 13-14 [56-58, 86]). 
As to claim 7, modified Asahara teaches the smear system according to claim 6, wherein the identification information is provided to a portion of a frost section of the smear slide, and the smear transfer part holds the frost section excluding the portion so that the identification-information acquisition part can acquire the identification information (The ID information does not further define the system structure. Nakaya teaches a frost section with the ID, where the ID is acquired with the transfer part holds the slide; see claim 17 and [35, 59, 71, 87] Fig. 4). 
As to claim 8, modified Asahara teaches the smear system according to claim 6, wherein the smear transfer part transfers the smear slide whose image is to be captured from a position where the identification information is acquired to the smear-image capture apparatus, but returns the smear slide whose image is not to be captured from the position where the 
As to claim 9, modified Asahara teaches the smear system according to claim 3, wherein the controller of the smear transporting apparatus comprises a determination part programmed to determine whether an image of the smear slide is to be captured by the smear-image capture apparatus on the basis of the identification information, the image capture part further captures an image of an area in which the smear slide is held by the smear transfer part, and the determination part is further programmed to determine whether the smear transfer part is holding the smear slide on the basis of the image of the area  (Asahara teaches the part of a control computer 3b or 4b; [62, 63, 155] Fig. 1. The modification of Asahara to include the barcode reader of Nakaya has already been discussed above.  Nakaya teaches that the ID is read by the barcode reader 420 while being held by the gripper/transfer part 415; Fig. 13-14 [56-58, 86]). 
As to claim 12, modified Asahara teaches the smear system according to claim 1, wherein the smear-container transport part comprises a region accessible from a user on the transport path where a smear container received from the smear preparing apparatus is transported to the position where the identification-information acquisition part acquires identification information (Asahara teaches the transport part as a conveyor 23 [84-103] Fig. 1, 6, 7, 9. The conveyor contains various regions/spaces where a user could access those regions.  Further, the transport part could be interpreted as the continuous supply from section 75 to 23 where a user can access areas of 75; [149] Fig. 1). 
As to claim 13, modified Asahara teaches the smear system according to claim 1, wherein the smear-container transport part comprises a region where a smear container accommodating a manually-prepared smear slide can be set on the transport path (Asahara teaches the transport part as a conveyor 23 [84-103] Fig. 1, 6, 7, 9. The conveyor contains various regions/spaces where a user could access those regions.  Further, the transport part 
As to claim 14, modified Asahara teaches the smear system according to claim 1, wherein the smear transfer part picks the smear slide whose image is to be captured from the smear container, puts the smear slide in a transport case, and transfers the smear slide to the smear-image capture apparatus (Asahara teaches gripper 4f, capable of this, to transfer to imager 4/4e from container 61; Fig. 1, 9A-9C [96, 98, 101, 103, 155]. Asahara also teaches a case 4e; Fig. 1, 9). 
As to claim 15, Asahara teaches a smear transporting apparatus that transports a smear slide on which a sample is smeared to a smear-image capture apparatus (Asahara; Fig. 1), the smear transporting apparatus comprising: a controller (Asahara; [60, 62, 63] Fig. 1) programmed to control: a smear-container transport part that transports a smear container accommodating smear slides including a plurality of smear slides each of whose image is to be captured by the smear-image capture apparatus and a plurality of smear slides each of whose image is not to be captured by the smear-image capture apparatus (Asahara teaches a conveyor 23 which transports multiple slides, where one of the slides is to be imaged when 52 is moving right to left in Figure 9 and one of the slides is not to be imaged when 52 is moving left to right; [84-103] Fig. 1, 6, 7, 9. As the automated slide processing continually analyzes and processes slides that the container transport part would transport multiple slides of whose image is to be captured in a sequential fashion where over time a plurality of slides are imaged and are returned/not imaged.); the smear slides accommodated in the smear container positioned on a transport path of the smear-container transport part (Asahara teaches the slides on the container on a transport path of the conveyor); and a smear transfer part to pick the smear slide from the smear container, to transfer the picked smear slide to the smear image capture apparatus in response to the controller of the smear transporting apparatus determining that the image capturing for the picked smear slid is necessary, and to transfer the picked 
Although Asahara teaches that ID information is on the slide (Asahara; [59]), Asahara does not specifically teach an identification-information acquisition part comprising an image capture part that acquires identification information on whether image capturing by the smear-image capture apparatus is necessary, from each of the smear slides accommodated in the smear container positioned on a transport path of the smear-container transport part. However, Nakaya teaches the analogous art of a slide smear device (Nakaya; Fig. 1, 2) with an identification-information acquisition part comprising an image capture partthat acquires identification information on whether image capturing by the smear-image capture apparatus is necessary, from each of the smear slides accommodated in the smear container positioned on a transport path of the smear-container transport part (Nakaya teaches a barcode reader 420 which reads the printed barcode on the slide [55, 56, 58, 59, 86-88, 94] provided from the printing device [34, 35], where the barcode is read while being transported to the imaging device).  It would have been obvious to one of ordinary skill in the art to have modified the smear container transport part conveyor to the imaging device of Asahara to have included a barcode reader in the conveyance path as in Nakaya because Nakaya teaches that it is well known to identify the slide information just prior to imaging (Nakaya; [59, 87]), and because Nakaya teaches that it is known to correlate the barcode with the image results (Nakaya; [65, 88]), thereby providing easy management of sample images and their corresponding IDs (Nakaya; [88]).
As to claim 16, modified Asahara teaches the smear transporting apparatus according to claim 15, wherein the smear transfer part transfers the smear slide to the smear-image capture apparatus if the image of the smear slide captured by the image capture part includes identification information indicating that the image capturing by the smear-image capture apparatus is necessary (Asahara teaches the smear transfer part; see claim 1 above. Further, “if” the image includes information does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).
As to claim 17, modified Asahara teaches the smear transporting apparatus according to claim 15, wherein the identification-information acquisition part acquires the identification information while the smear transfer part is holding the smear slide after picking the smear slide from the smear container (The modification of Asahara to include the barcode reader of Nakaya has already been discussed above.  Nakaya teaches that the ID is read by the barcode reader 420 while being held by the gripper/transfer part 415; Fig. 13-14 [56-58, 86]). 
As to claim 18, modified Asahara teaches the smear transporting apparatus according to claim 17, wherein the identification information is provided to a portion of a frost section of the smear slide, and the smear transfer part holds the frost section excluding the portion, enabling the identification-information acquisition part to acquire the identification information (The ID information does not further define the system structure. Nakaya teaches a frost section with the ID, where the ID is acquired with the transfer part holds the slide; see claim 17 and [35, 59, 71, 87] Fig. 4). 
As to claim 19, modified Asahara teaches the smear transporting apparatus according to claim 17, wherein the smear transfer part transfers the smear slide whose image is to be captured from a position where the identification information is acquired to the smear-image capture apparatus, but returns the smear slide whose image is not to be captured from the position where the identification information is acquired to an original position in the smear 
As to claim 20, modified Asahara teaches the smear transporting apparatus according to claim 16, wherein the controller comprises a determination part programmed to determine whether an image of the smear slide is to be captured by the smear-image capture apparatus on the basis of the identification information, the image capture part further captures an image of an area in which the smear slide is held by the smear transfer part, and the determination part is further programmed to determine whether the smear transfer part is holding the smear slide on the basis of the image of the area (Asahara teaches the part of a control computer 3b or 4b; [62, 63, 155] Fig. 1. The modification of Asahara to include the barcode reader of Nakaya has already been discussed above.  Nakaya teaches that the ID is read by the barcode reader 420 while being held by the gripper/transfer part 415; Fig. 13-14 [56-58, 86]).
As to claim 22, modified Asahara teaches a smear preparing apparatus (Asahara; Fig. 1) comprising: a controller (Asahara; [60, 62, 63] Fig. 1) programmed to control: a smear preparation part which includes a chamber in which the smear slide is disposed that prepares a smear slide by smearing a sample on a slide (Asahara teaches a smear preparation device 2; [59] Fig. 1); an identification-information providing part that provides, on a slide, image-capturing necessity identification information on whether image capturing by a smear-image capture apparatus is necessary (Asahara teaches the information printed to the slide; [59]); and a smear arrangement part which comprises a hand to grip the smear slide, to place, in a smear container, smear slides comprising: a plurality of smear slides each of which is to be transferred to the smear image capture apparatus by the smear transporting apparatus and whose image is to be captured by the smear-image capture apparatus; and a smear slide that is to be transferred to a location different from the smear image capture apparatus by the smear transporting apparatus and whose image is not to be captured by the smear-image capture apparatus, the smear slides each provided with the image-capturing necessity identification 
Although Asahara teaches that ID information is printed on the slide (Asahara; [59]), if it is deemed that Asahara does not specifically teach a printer, then Nakaya teaches the analogous art of a slide smear device (Nakaya; Fig. 1, 2) with a printer (Nakaya teaches a barcode reader 420 which reads the printed barcode on the slide [55, 56, 58, 59, 86-88, 94] provided from the printing device [34, 35], where the barcode is read while being transported to the imaging device).  It would have been obvious to one of ordinary skill in the art to have modified the smear preparation device of Asahara to have included a printer as in Nakaya because Nakaya teaches that printing the ID information within a slide preparation device is commonly known (Nakaya; [34, 35]), and that providing the printed information enables the correlation of the barcode with the image results (Nakaya; [65, 88]), thereby providing easy management of sample images and their corresponding IDs (Nakaya; [88]).
As to claim 23, modified Asahara teaches the smear preparing apparatus according to claim 22, wherein the identification-information providing part provides, on the slide, sample identification information for identifying a sample and the image-capturing necessity identification information (Asahara teaches the information printed to the slide; [59]. Further, the . 
Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara/Nakaya in view of Chu, W (US 20050238534; hereinafter “Chu”; already of record). 
As to claims 10 and 21, modified Asahara teaches the smear system according to claims 6 and 17 (see above), wherein the smear transfer part comprises a pair of gripping plates capable of gripping the smear slide (Asahara teaches gripper 4f to transfer to imager 4/4e from container 61; Fig. 1, 9A-9C [96, 98, 101, 103, 155]. Further, Nakaya teaches a pair of gripping plates; Fig. 13-14 [56-58, 86]).  Additionally, if Asahara is deemed not to use gripper plates on the transfer part, then Asahara teaches that it is known to use gripper plates for a different gripper (Asahara; Fig. 4 [77-80]) where it would have been obvious to one of ordinary skill in the art to have modified the gripper of Asahara to use gripper plates as in a different gripper of Asahara because Asahara teaches that gripper plates are commonly used to grasp slides (Asahara; [77]).
Modified Asahara does not specifically teach an opening formed in one of the gripping plates such that information on the slide can be seen. However, Chu teaches the analogous art of a slide holder with an opening such that the slide information can be seen (Chu teaches slide holder with openings 7 so that label IDs can be seen; [9] Fig. 1). It would have been obvious to one of ordinary skill in the art to have modified the gripper of modified Asahara to have an opening as in Chu because Chu teaches that openings enable the label to be seen (Chu; [9]).
As to claim 11, modified Asahara teaches the smear system according to claim 10, wherein a surface of one of the paired gripping plates that is in contact with a back surface of the smear slide is colored such that a luminance value thereof is less than a luminance value of the frost section (Asahara teaches the gripping plates with a surface above. Because the frost section is not part of the device and can be any color, then the back surface of the gripping plate 
Response to Arguments
Applicant's arguments towards the prior art rejection, on pages 16-21 of their remarks filed on 8/5/20, have been considered and are not persuasive. 
Specifically, applicants argue that the prior art does not teach or suggest “a smear container transport part to transport the smear container containing the smear slides including the plurality of smear slides each of whose image is to be captured”.  The examiner notes that the language being argued is not in claim 1 as claim 1 recites a plurality of slides (at least one whose image is to be captured) but does not recite a plurality of slides each of whose image is to be captured.  Applicants state that prior art Asahara teaches cassette 11 containing a single specimen plate, and then further state that prior art Nakaya teaches a cassette 3 containing a single slide.  The examiner respectfully disagrees.  First, the examiner notes that applicants are mischaracterizing the examiners rejection and that the examiner did not rely on the cited cassette 11 of Asahara to teach the claimed container.  The examiner notes that applicants characterization and citations of Asahara are not towards any figures or paragraphs which were cited by the examiner to teach the claimed features. The examiner relies on Asahara to teach the claimed features and maintains that Asahara teaches the container transport part (conveyor 23) that transports container 52 including the plurality of slides (Asahara; Fig. 1, 3, 4, 6, 7, 9, 23, and see claim 1 above).  Further, as to a plurality of slides being transported, the examiner notes that as the automated slide processing continually analyzes and processes slides that the container transport part would transport multiple slides of whose image is to be captured in a sequential fashion where over time a plurality of slides are imaged and are returned/not imaged.  If applicants intend for the container transport part to transfer a plurality of slides whose image is to be acquired and whose imaging is not necessary simultaneously, then applicants need to recite the plural slide transport as more than just two slides and also as simultaneous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Benjamin R Whatley/Primary Examiner, Art Unit 1798